Citation Nr: 0304765	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Whether the December 1990 rating determination constituted 
clear and unmistakable error (CUE) in not granting the 
veteran service connection for ankylosing spondylitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to April 
1960.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the RO.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The Board denied the veteran's original claim of service 
connection for arthritis in a June 1976 decision; the 
evidence included at that time included that of July 1968 
treatment records from the Wilson Memorial Hospital, July 
1974 treatment records from the Duke Hospital, a July 1975 VA 
examination report, and a statement by Dr. Bassett relating 
the veteran's Marie-Strumpell's arthritis to hip symptoms 
experienced by the veteran in service.  

3.  The RO denied the veteran's application to reopen the 
claim of service connection for ankylosing spondylitis in a 
December 1990 rating decision; the veteran did not timely 
appeal from this decision.  

4.  The evidence considered at the time of the December 1990 
rating decision included the veteran's service medical 
records, the reports from the Wilson Memorial Hospital, the 
reports from the Carolina Clinic and a statement from Dr. 
Appert; the statutory or regulatory provisions extant at the 
time were correctly applied.  

5.  While the RO in December 1990 did not address some of the 
earlier submitted medical evidence including the statement 
received from Dr. Bassett, there was a tenable basis for the 
rating decision reached in December 1990.  



CONCLUSION OF LAW

The December 1990 rating determination was not clearly and 
unmistakably erroneous with respect to the denial of service 
connection for ankylosing spondylitis.  38 C.F.R. § 3.105(a) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Board denied the veteran's original claim 
of service connection for arthritis in a June 1976 decision.  

In September 1990, the veteran applied to reopen the claim of 
service connection for arthritis, which the RO denied in a 
December 1990 determination.  Thereafter, the veteran applied 
again to reopen the claim in January 1998 and was granted 
service connection for ankylosing spondylitis, affecting 
various parts of the body, in a January 1999 decision.  The 
grant of service connection was made effective on January 12, 
1998.  

Subsequently, the Board notes that, in the August 2000 claim, 
the veteran contended that the RO made CUE in that the 
January 1999 rating decision was based on essentially the 
same medical evidence as was available to render the December 
1990 determination.  

Therefore, he asserted that he was entitled to the award of 
service connection back for the ankylosing spondylitis back 
to 1990.  

Although the veteran seems to contend that there was CUE in 
the January 1999 rating decision, the appropriate issue is 
whether there was CUE in the December 1990 rating 
determination.  

In this regard, in order to find that the veteran is entitled 
to service connection back to 1990, the Board must find that 
there was CUE in the December 1990 rating decision.  

Similarly, the August 2000 claim cannot be considered a 
Notice of Disagreement to the effective date of the grant of 
service connection as it was untimely filed.  Therefore, in 
the best interests of the veteran, the appropriate issue 
before the Board is as stated on the first page of this 
document.  

The Board also notes that there has been a significant change 
in the law prior to the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

While the VCAA is potentially applicable to all pending 
claims, as held in Holliday v. Principi, 14 Vet. App. 280 
(2001), this is a situation where the VCAA can have no 
application, as a matter of law.  CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  While 
CUE, when demonstrated, may result in reversal or revision of 
a final decision on a claim for benefits, it is not by itself 
a claim for benefits. Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  

Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Id; Dobbin v. 
Principi, No. 99-1461 (U.S. Vet. App. Dec. 11, 2001).  

Pursuant 38 C.F.R. § 3.105(a), CUE that requires revision of 
a prior final rating action, exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet. App. 
at 314.  

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

When Board denied the veteran's original claim of service 
connection for arthritis in a June 1976 decision; it 
considered evidence that included that of service medical 
records, the July 1968 treatment records from the Wilson 
Memorial Hospital, the July 1974 treatment records from the 
Duke Hospital, a July 1975 VA examination report, and a 
statement by Dr. Bassett relating the veteran's Marie-
Strumpell's arthritis to hip symptoms experienced by the 
veteran in service.  

A careful review of the veteran's military discharge 
examination report shows that he had complaints of hip pain 
every six months, but that x-ray studies taken were normal.  

The initial Wilson Memorial Hospital records deal with 
treatment received by the veteran in July 1968 for complaints 
of chest and back pain.  The diagnosis was that of probable 
thoracic radiculopathy.  

The Duke Hospital medical records dealt with treatment 
received by the veteran in July 1974 for Marie Strumpel 
arthritis.  

The records from Dr. Bassett, dated in 1974, show that the 
veteran was treated for Marie Strumpel arthritis, and in the 
1976 examination report, Dr. Bassett stated that the 
veteran's hip symptoms in service were related to the early 
onset of Marie Strumpel arthritis.  

The July 1975 VA examination report reveals that the veteran 
was diagnosed as having moderately severe ankylosing 
spondylitis of the cervical and lumbar spine with 
questionable costo-vertebral involvement.  

Likewise, the other records from Wilson Memorial Hospital 
show later treatment for thoracic radiculopathy and 
rheumatoid spondylitis with peripheral joint involvement, and 
that the veteran underwent total bilateral hip replacement.  
The Carolina Clinic records also deal with received treatment 
rendered the veteran from July 1968 to October 1990.  

Finally, in the October 1990 letter, Dr. Appert stated that 
he had no doubt that the veteran's hip problems started in 
1957 and persisted for the duration.  

The RO denied service connection on the basis that the 
evidence did not show that the veteran suffered from 
ankylosing spondylitis in service or during the one-year 
presumptive period following discharge from service.  In 
rendering this decision, the RO considered the veteran's 
service medical records, medical records from the Wilson 
Memorial Hospital, the medical reports from the Carolina 
Clinic, and the statement from Dr. Appert.  The veteran did 
not appeal this decision, and it became final.  

After carefully reviewing the evidence, the Board finds that 
the veteran has not made any assertions with any degree of 
specificity as to what error of fact was made or how a 
different application of law and regulations would dictate a 
"manifestly different" result.  Fugo v. Brown, 6 Vet. App. at 
44.  

The effect of the veteran's primary contention is that he is 
merely asserting disagreement with how the RO evaluated the 
facts before it in December 1990.  In other words, he is 
merely asserting that the RO should have viewed the evidence 
differently.  This is an assertion that is inadequate to 
raise a CUE claim.  Id.  

Furthermore, upon review of the file, the Board notes that 
the RO did not specifically address the some earlier 
submitted medical records including the statement from Dr. 
Bassett from 1974 in the 1990 decision.  However, regardless 
of this lack of consideration, there was a tenable basis for 
the decision.  Thus, the result would not have been 
manifestly different but for this error.  

In this regard, the veteran's service medical records only 
note complaints of hip pain with no diagnosis of ankylosing 
spondylitis or supporting x-ray study.  

Likewise, there is no evidence that he suffered from 
ankylosing spondylitis at a time shortly following service.  
To conclude that the veteran did not have ankylosing 
spondylitis related to his military service was not an 
unsupportable conclusion given the evidence.  

Lastly, although the issue of entitlement to an earlier 
effective date is not on appeal, the Board notes that absent 
CUE in the December 1990 rating decision, January 12, 1998, 
is the appropriate effective date for the grant of service 
connection for the ankylosing spondylitis, affecting various 
parts of the veteran's body.  

In this respect, the Board points out that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii) (2002), when evidence is received 
after a final disallowance, the effective date is the date of 
receipt of the application to reopen the claim or the date 
entitlement arose, whichever is later.  

Therefore, since the January 1998 claim was a claim to reopen 
after a final disallowance, the date of entitlement is the 
receipt of this application.  



ORDER

The December 1990 rating decision did not constitute CUE in 
denying the veteran service connection for ankylosing 
spondylitis.  


		
	STEPHEN L. WILKINS
Veterans Law Judge, 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

